Judgment, so far as appealed from, reversed on the law and the facts, with costs, and judgment directed in favor of plaintiff, establishing his lien for the amount found due, with costs. In our opimon, plaintiff’s lien is valid and complies substantially with subdivision 4 of section 9 of the Lien Law. Although the lien states aggregate sums as the agreed price and value of the labor performed and to be performed and the materials furnished and to be furmshed, it further states the amounts unpaid for the labor performed and for the materials furnished, and the plain inference is that these latter amounts are the agreed price or value of the labor actually performed and the materials actually furmshed. TMs is all that is required by the Lien Law. Findings of fact and conclusions of law inconsistent with tMs decision are reversed and new findings and conclusions will be made in conformity herewith. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur. Settle order on notice.